DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021, has been entered. 
Allowable Subject Matter
Claims 1-2, 4, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 8 being substantively similar), Pow (US 2010/0206236 A1) discloses a climate control system for an animal house (abstract), the climate control system comprising: 
a plurality of climate control input devices (40) configured to measure a climate input selected from the group of temperature and static pressure, wherein the plurality of input devices are configured to be located in different portions of the animal house (paras. [0099-0100]); 
at least one air inlet used to control airflow into the animal house (fig. 1), each of the at least one air inlets having a baffle (24) configured to change the area of the opening of the air inlet to vary the amount of air coming into the animal building (para. [0084]); 
at least one actuator operably connected to the baffle of the respective at least one air inlet having a motor, the at least one actuator used to selectively control the position of the baffle (para. [0099])
Furthermore, Klocke (US 2014/0096719 A1) teaches a plurality of climate control ventilation fans (12).
Additionally, Romanowich et al. (US 2002/0109473 A1) teaches a sensor configured to read the current applied to the motor (para. [0017]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, an open limit switch that is triggered when the baffle reaches a fully open position; a closed limit switch that is triggered when the baffle reaches a fully closed position; and a control unit configured to receive input information from the plurality of climate control input devices and regulate the operation of the ventilating fans, wherein the control unit controls operation of each actuator to move each respective baffle of the at least one air inlet from an initial position to a final position using calibrated timed position opening and closing commands, wherein the calibrated timed position opening and closing commands Reply to 08/11/2021 Final Office Actionaccount for overshoot inertia delays of the baffle of the respective air inlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647